788 N.W.2d 460 (2010)
Paul G. GREEN II, as Personal Representative of the Estate of Paul Gerald Green, Deceased, Plaintiff-Appellant,
v.
Charles PIERSON, M.D., Barbara Carlson, M.D., Southwestern Medical Clinic, P.C., Richard Kammenzind, M.D., Thomas Pow, M.D., Great Lakes Heart & Vascular Institute, P.C., and Lakeland Medical Center St. Joseph, Defendants-Appellees, and
Healthcare Midwest Internal Medicine, Defendant.
Docket No. 140808. COA No. 289588.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the February 9, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether MCL 600.2301 applies to cases initiated before the amendment of MCL 600.5856 in 2004 and whether the plaintiff in this case should have been allowed to amend his notice of intent. The parties should not submit mere restatements of their application papers.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in *461 this case may move the Court for permission to file briefs amicus curiae.